Citation Nr: 1019282	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
diabetes mellitus.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in April 2010.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran seeks service connection for diabetes mellitus.  
At his April 2010 hearing the Veteran testified that during 
service he was a greens keeper at Westover Air Force Base 
(AFB)'s golf club and that during his three or four years 
there he sprayed Agent Orange on foliage.  

A May 2008 letter to the RO from the VA policy staff notes 
that a Department of Defense list of sites in which 
herbicides were used, both domestically and in foreign 
countries, was reviewed.  The list did not contain the 
facility at which the Veteran served or any other military 
base in Massachusetts.  The list does not contain small scale 
non-tactical applications of herbicides.  The letter also 
notes that the term Agent Orange was coined in the early 
1960s when it was used in Vietnam.  The letter goes on to 
note that C & P Service now has a policy in which cases where 
the claimed herbicide exposure is not on the Department of 
Defense list or the M-21, the RO should refer it to the U. S. 
Army & Joint Services Records Research Center (JSRRC) for any 
information that it can provide regarding the Veteran's 
claimed exposure.  The RO has not referred the Veteran's case 
to the JSRRC despite the fact that the May 2008 letter from 
VA policy staff specifically instructs it to do so.  
Additionally, it does not appear that the RO has attempted to 
obtain the Veteran's personnel records. 

To ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A, this case must be remanded so that the 
Veteran's claimed exposure to Agent Orange can be verified 
and his personnel records can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and take all necessary 
actions to obtain the Veteran's personnel 
records.  Document all inquires and note 
negative responses.   

2.  Contact the JSRRC, the Westover, 
Massachusetts AFB itself, and any other 
sources deemed necessary and verify 
whether any herbicides containing dioxins, 
including Agent Orange, were used at 
Westover AFB at any time from January 1, 
1957 to December 31, 1961.  Document all 
inquires and note negative responses.   

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


